Exhibit 10.1
EXECUTIVE EMPLOYMENT AGREEMENT
THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of
August 7, 2012 (the “Effective Date”), between The Hershey Company, a Delaware
corporation together with its successors and assigns permitted under this
Agreement (“Employer”), and John P. Bilbrey (the “Executive”).
1.    Term. Employer hereby agrees to employ Executive, and the Executive hereby
accepts such employment, commencing on the Effective Date and continuing until
terminated in accordance with Section 4 below. The term of the Executive’s
employment as provided in this Section 1 shall be hereinafter referred to as the
“Term.”
2.    Duties.
(a)    Executive’s Positions and Titles. The Executive’s position and title
shall be President and Chief Executive Officer of Employer.
(b)    Executive’s Duties. As President and Chief Executive Officer of Employer,
Executive shall report directly to the Board and shall have active and general
supervision and management over the business and affairs of Employer and shall
have full power and authority to act for all purposes for and in the name of
Employer in all matters except where action of the Board is required by law, the
By-laws of Employer, or resolutions of the Board.
(c)    Business Time. The Executive agrees to devote substantially all of his
business time and efforts to the business and affairs of Employer and the
performance of the duties and responsibilities assigned to the Executive
hereunder, subject to periods of vacation and sick leave to which he is
entitled. Notwithstanding the foregoing, Executive may serve on civic or
charitable boards or committees and manage his personal investments and affairs,
and continue to serve on any corporate board of directors on which he serves as
of the Effective Date, to the extent such activities do not materially interfere
with the performance of his duties and responsibilities hereunder. In addition,
after consultation with the Board or the Compensation and Executive Organization
Committee (the “Compensation Committee”) thereof as to appropriateness with
regard to the Executive’s duties and responsibilities to Employer, the Executive
may also serve on other corporate boards of directors of corporations which do
not compete, as described in Paragraph 2 of the Restrictive Covenant Agreement
(defined below), with Employer. In no event during the Term will Executive
knowingly invest in any business which materially competes with Employer;
provided, that nothing in this Agreement shall be construed to prohibit the
Executive from investing in up to 2% of the stock of any publicly traded
corporation.
(d)    Board Service. Prior to the Effective Date, the Executive was appointed
as a member of the Board and the Executive agrees to serve as a member of the
Board during the Term. Provided that the Executive’s employment with Employer
has not previously been terminated, the Executive will be nominated for election
as a member of the Board at Employer’s





--------------------------------------------------------------------------------


2013 annual meeting of the stockholders and at each subsequent annual meeting of
stockholders during the Term.
3.    Compensation and Benefits.
(a)    Base Salary. During the Term, the Executive shall receive a base salary
(as may be increased from time to time, “Base Salary”), paid in accordance with
the normal payroll practices of Employer, at an annual rate of $1,091,800. The
Base Salary shall be reviewed from time to time in accordance with Employer’s
policies and practices, but no less frequently than once annually and may be
increased, but not decreased from its then current level, at any time and from
time to time by action of the Compensation Committee and Board.
(b)    Annual Bonus Programs. In addition to the Base Salary, the Executive
shall be eligible to participate throughout the Term in such annual bonus plans
and programs (“Annual Bonus Programs”), as may be in effect from time to time in
accordance with Employer’s compensation practices and the terms and provisions
of any such plans or programs, such as Employer’s Annual Incentive Program (the
“AIP”) of the Equity and Incentive Compensation Plan (the “EICP”); provided that
Executive shall have an aggregate target annual bonus under such Annual Bonus
Programs of not less than one hundred twenty percent (120%) of Base Salary and
in all other respects, except as otherwise provided herein, the Executive’s
eligibility for and participation in each Annual Bonus Program shall be at a
level and on terms and conditions consistent with those for other senior
executives of Employer.
(c)    Long-Term Incentive Programs. In addition to the Base Salary and
participation in the Annual Bonus Programs, the Executive shall be eligible to
participate throughout the Term in such long-term incentive plans and programs
including, without limitation, stock option, restricted stock unit, performance
stock unit and other similar programs (“Long-Term Incentive Programs”), as may
be in effect from time to time in accordance with Employer’s compensation
practices and, except as otherwise provided herein, the terms and provisions of
any such plans or programs, such as Employer’s Long-Term Incentive Program (the
“LTIP”) under the EICP. Except as otherwise provided herein, the Executive’s
participation in each Long-Term Incentive Program shall be at a level and on
terms and conditions consistent with participation by other senior executives of
Employer.
(d)    Promotion-Based Equity Incentive Compensation. The provisions of
paragraph 8(b)(ii)(B) of the EICP relating to the effect of retirement upon
performance stock unit (“PSU”) awards granted after April 28, 2011 shall apply
to the PSUs awarded to the Executive in connection with his promotion to interim
President and Chief Executive Officer of the Company (“Retirement Treatment”).
(e)    Other Incentive Plans. During the Term, the Executive shall be eligible
to participate, subject to the terms and conditions thereof, in all incentive
plans and programs, including, but not limited to, such cash and deferred bonus
programs as may be in effect from time to time with respect to senior executives
employed by Employer on as favorable a basis as provided to other similarly
situated senior executives so as to reflect the Executive’s responsibilities;
provided, however, that awards made thereunder shall be taken into account, as
applicable, for purposes of determining the Employer’s compliance with its
obligations relating

2

--------------------------------------------------------------------------------


to target awards under 3(b) above.
(f)    Supplemental Retirement Benefit. The Executive shall continue to
participate in Employer’s Amended and Restated Supplemental Executive Retirement
Plan, as amended from time to time (the “SERP Program”).
(g)    Other Pension and Welfare Benefit Plans. During the Term, the Executive
and/or the Executive’s dependents, as the case may be, shall be eligible to
participate in all pension and similar benefit plans (qualified, non-qualified
and supplemental), profit sharing, ESOP, 401(k), medical and dental, disability,
group and/or executive life, accidental death and travel accident insurance, and
all similar benefit plans and programs of Employer, subject to the terms and
conditions thereof, as in effect from time to time with respect to senior
executives employed by Employer so as to reflect the Executive’s
responsibilities.
(h)    Perquisites. During the Term, the Executive shall be entitled to
participate in perquisite programs, as such are made available to senior
executives of Employer.
(i)    Expenses. During the Term, the Executive shall be entitled to receive
within the time period set forth in Section 16(c) reimbursement for all
reasonable expenses incurred by him in accordance with the policies and
practices of Employer as in effect from time to time. Employer will within the
time period set forth in Section 16(c) pay or reimburse all actual reasonable
professional expenses incurred by the Executive in connection with the
negotiation and preparation of this Agreement.
(j)    Vacation. During the Term, the Executive shall be entitled to paid
vacation in accordance with the policies and practices of Employer as in effect
from time to time with respect to senior executives employed by Employer, but in
no event shall such vacation time be less than five weeks per calendar year.
(k)    Certain Amendments. Nothing herein shall be construed to prevent Employer
from amending, altering, eliminating or reducing any plans, benefits or programs
so long as the Executive continues to receive compensation and benefits
consistent with Sections 3(a) through (j).
(l)    Minimum Stock Ownership. Executive shall be subject to, and shall comply
with, the stock ownership guidelines of Employer, which, as of the date hereof,
generally requires the Executive to hold shares of common stock of Employer with
a value equal to at least five times the Executive’s Base Salary.
4.    Termination.
(a)    Disability. Employer may terminate Executive’s employment, after having
established the Executive’s Disability, and while such Disability continues, by
giving notice of its intention to terminate the Executive’s employment, and the
Executive’s employment with Employer shall terminate effective on the 30th day
after such notice (the “Disability Effective Date”) unless in the interim the
Executive shall have returned to substantially full time performance of his
duties. For purposes of this Agreement, the Executive’s “Disability” shall occur
and shall be deemed to have occurred only in the event that the Executive
suffers an

3

--------------------------------------------------------------------------------


incapacity due to illness or injury which has substantially and materially
prevented the Executive from performing the essential functions of the
Executive’s job, even with reasonable accommodation, for a continuing period of
180 days, and he has become entitled to receive disability benefits under the
long‑term disability plan offered by Employer to its exempt employees.
(b)    Cause.
(i)    Employer may terminate the Executive’s employment for Cause, if “Cause”
as defined below exists. For purposes of this Agreement, “Cause” means with
respect to the Executive:
(A)    his conviction of, or plea of nolo contendere, with respect to any
felony;
(B)    his gross negligence or willful misconduct in the performance of his
duties;
(C)    his material act of dishonesty or material violation of an applicable
Employer policy, including, but not limited to, any code of ethics, business
conduct or similar guidelines; or
(D)    his material act in the performance of his duties which is in bad faith
and not in the best interests of the Employer.
(ii)    For purposes of this Section 4(b), any act, or failure to act, on the
part of the Executive shall be considered in the best interests of the Employer
if it is done, or omitted to be done, by him in good faith and with reasonable
belief that his action or omission was in or not opposed to the best interests
of the Employer. Any act, or failure to act, based upon prior approval given by
the Board or based upon the advice of counsel for the Employer shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Employer. A termination for Cause
shall not take effect unless the provisions of this subclause (ii) are complied
with. The Executive shall be given written notice by the Board of the intention
to terminate him for Cause, such notice (A) to state in detail the particular
act or acts or failure or failures to act that constitute the grounds on which
the proposed termination for Cause is based and (B) to be given within 90 days
of the Board’s learning of such act or acts or failure or failures to act. The
Executive shall have 30 calendar days after the date that such written notice
has been given to the Executive in which to cure such conduct. If he fails to
cure such conduct, the Executive shall then be entitled to a hearing with his
legal counsel before the Board, and, thereafter, upon a determination by
affirmative vote of no fewer than three-quarters of the members of the Board
that Cause exists, he shall be terminated for Cause.

4

--------------------------------------------------------------------------------


(c)    Good Reason.
(i)    The Executive may terminate the Executive’s employment at any time for
Good Reason. For purposes of this Agreement, “Good Reason” means any of the
following actions by the Employer without Executive’s written consent:
(A)    The assignment to the Executive of any duties materially inconsistent
with his position (including status, offices, titles and reporting
relationships), authority, duties or responsibilities, all as contemplated by
Section 2(a) and (b) above, or any other action by Employer which results in a
diminution in any respect in such title, position, authority, duties or
responsibilities, excluding for this purpose any action not taken in bad faith
and which is remedied by Employer promptly after receipt of notice thereof given
by the Executive;
(B)    Any material breach by Employer of a material provision of this
Agreement, including, without limitation, a reduction in Executive’s Base Salary
or target bonus opportunity or failure to provide incentive opportunities as
provided in Section 3(c), and excluding for this purpose any action, or failure
to act, not taken in bad faith and which is remedied by Employer promptly after
receipt of notice thereof given by the Executive;
(C)    Any termination or amendment of (1) the SERP Program in a manner that is
adverse to the interests of the Executive, or (2) the Hershey Company Executive
Benefits Protection Plan (Group 3A) (the “EBPP”), as in effect on the Effective
Date, that eliminates or materially reduces Executive’s benefits thereunder in
connection with a Change in Control (as defined under the EBPP), excluding for
this purpose any action, or failure to act, not taken in bad faith and which is
remedied by Employer promptly after receipt of notice thereof by the Executive;
provided that, notwithstanding anything herein to the contrary, if the Executive
terminates his employment for Good Reason pursuant to Section 4(c)(i)(C)(1) or
Section 4(c)(i)(C)(2), or if the Executive is terminated by the Company without
Cause at a time when the Executive could terminate his employment for Good
Reason pursuant to 4(c)(i)(C)(1) or Section 4(c)(i)(C)(2), then any payments or
benefits to which the Executive would be entitled pursuant to this Agreement,
including, without limitation, Section 5(d) hereof, shall be determined or
calculated as if any such termination or amendment of the SERP Program or the
EBPP described in Section 4(c)(i)(C)(1) or Section 4(c)(i)(C)(2), as applicable,
were not in effect;
(D)    The failure of the Employer to obtain the assumption in writing of its
obligation to perform this Agreement by any successor to all or substantially
all of the assets of Employer within 15 days after a merger, consolidation, sale
or similar transaction; or

5

--------------------------------------------------------------------------------


(E)    The Executive’s removal from the Board or the failure to elect or
re-elect the Executive to serve as a member of the Board (in each case, other
than for Cause, as a result of death or Disability, or because of a legal
prohibition).
(ii)    A termination for Good Reason shall not take effect unless the
provisions of this subclause (ii) are satisfied. Executive shall give Employer
written notice of his intention to terminate his employment for Good Reason,
such notice: (A) to state in detail the particular act or acts or failure or
failures to act that constitute the grounds on which the proposed termination
for Good Reason is based and (B) to be given within 90 days of the Executive’s
learning of such act or acts or failure or failures to act. Employer shall have
30 calendar days after the date that such written notice has been given by the
Executive in which to cure such conduct. If Employer fails to cure such conduct,
Executive shall be deemed to have terminated his employment for Good Reason.
(d)    Without Cause by Employer; Without Good Reason by the Executive. Employer
may, at any time without Cause, by at least 30 days’ prior notice, terminate the
Executive’s employment. Executive may, at any time without Good Reason, by at
least 30 days’ prior notice, voluntarily terminate his employment without
liability. Employer’s termination of Executive without Cause or Executive’s
voluntary termination is not a breach of this Agreement.
(e)    Notice of Termination. Any termination of the Executive’s employment by
Employer for Disability, for or without Cause or by the Executive for or without
Good Reason shall be communicated by a Notice of Termination to the other party
hereto given in accordance with Section 17(b). For purposes of this Agreement, a
“Notice of Termination” means a written notice which (i) indicates the specific
termination provision in this Agreement relied upon; (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated; and
(iii) specifies the Date of Termination (defined below).
(f)    Date of Termination; “Separation from Service”. “Date of Termination”
means the date of actual receipt of the Notice of Termination or any later date
specified therein (but not more than fifteen (15) days after the giving of the
Notice of Termination), or the date of Executive’s death, as the case may be;
provided that (i) if the Executive’s employment is terminated by Employer for
any reason other than Cause or Disability, the Date of Termination is the date
thirty (30) days after the giving of the Notice of Termination, unless the
parties otherwise agree in writing; (ii) if the Executive’s employment is
terminated due to Disability, the Date of Termination is the Disability
Effective Date; and (iii) if the Executive’s employment is terminated by the
Executive without Good Reason, the Date of Termination is the date thirty (30)
days after the giving of the Notice of Termination, unless the parties otherwise
agree in writing. The terms “termination” and “termination of employment,” as
used herein are intended to mean a termination of employment which constitutes a
“separation from service” under Code Section 409A determined without regard to
Executive’s service as a member of the Board or of the board of directors of any
subsidiary of Employer.

6

--------------------------------------------------------------------------------


5.    Obligations of Employer upon Termination. The Executive’s entitlements
upon termination of employment are set forth below. Except to the extent
otherwise provided in this Agreement, all accrued and vested benefits under the
Employer’s employee benefit plans, including, without limitation, stock option
grants, restricted stock units and awards under the Long-Term Incentive
Programs, shall be subject to the terms and conditions of the plan or
arrangement under which such benefits accrue, are granted or are awarded. For
purposes of this Section 5, the term “Accrued Obligations” shall mean, as of the
Date of Termination, (i) the Executive’s full Base Salary through the Date of
Termination, at the rate in effect at the time Notice of Termination is given,
to the extent not theretofore paid, (ii) the amount of any bonus, incentive
compensation, deferred compensation (including, but not limited to, any
supplemental retirement benefits) and other cash compensation earned (and not
forfeited hereunder) by the Executive as of the Date of Termination to the
extent not theretofore paid and (iii) any vacation pay, expense reimbursements
and other cash entitlements accrued by the Executive as of the Date of
Termination to the extent not theretofore paid. For purposes of determining an
Accrued Obligation under this Section 5, amounts shall be deemed to accrue
ratably over the period during which they are earned (and not forfeited
hereunder), but no discretionary compensation shall be deemed earned or accrued
until it is specifically approved by the Board in accordance with the applicable
plan, program or policy, provided that the amounts under Section 3(b) hereof
shall be deemed earned and accrued on the last day of the applicable fiscal
year.
(a)    Death. If the Executive’s employment is terminated by reason of the
Executive’s death, the Executive’s legal representative or designated
beneficiary, as applicable, shall be entitled to receive amounts and benefits as
contained in any applicable Employer plan or program which is in effect at the
date of his death, but in no event shall Employer’s obligations be less than
those provided by this Agreement, and the following:
(i)    From and after the Date of Termination, the Executive’s surviving spouse,
other named beneficiaries or other legal representatives, as the case may be,
shall be entitled to receive those benefits payable to them under the provisions
of any applicable Employer plan or program and as provided for herein, including
under Section 3(f) above, as applicable, including, without limitation, any
benefits commencing immediately upon the Executive’s death;
(ii)    On the Date of Termination, the disposition (including exercise period)
of all options to purchase stock of Employer or stock appreciation rights, if
any, theretofore granted to the Executive and not exercised by the Executive
shall be determined in accordance with the terms of the applicable award
agreement between Employer and the Executive;
(iii)    On the Date of Termination, the disposition of restricted stock units
and other incentive or equity compensation granted by Employer to the Executive
prior to the Date of Termination which had not vested prior to such date shall
be forfeited or become nonforfeitable and payable to the extent provided in the
terms of the applicable grant award or agreement between Employer and the
Executive;
(iv)    Except to the extent that the Executive’s AIP award for this period
would have otherwise been subject to an effective deferral election under the
Deferred

7

--------------------------------------------------------------------------------


Compensation Plan (in which case such deferral election shall apply), at the
time the AIP bonus would have been paid to Executive in the following calendar
year if he continued employment, Employer shall pay the Executive’s legal
representatives a lump sum in cash equal to a pro‑rata AIP award for the year of
termination, based on actual results for such year and the period of employment
during such year; and
(v)    On the sixtieth (60th) day following the Date of Termination, the Accrued
Obligations not theretofore paid shall be paid.
(b)    Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability, the Executive shall be entitled to receive after the
Disability Effective Date:
(i)    Disability benefits, if any, which shall be at a level at least equal to
those then provided by Employer to disabled executives and their families;
(ii)    Subject to Section 16(b) hereof, supplemental executive retirement
benefits, if any, under the SERP Program;
(iii)    On the Date of Termination, the disposition (including exercise period)
of all options to purchase stock of Employer or stock appreciation rights, if
any, theretofore granted to the Executive and not exercised by the Executive
shall be determined in accordance with the terms of the applicable award
agreement between Employer and the Executive;
(iv)    On the Date of Termination, the disposition of restricted stock units
and other incentive or equity compensation granted by Employer to the Executive
prior to the Date of Termination which had not vested prior to such date shall
be forfeited or become nonforfeitable and payable to the extent provided in the
terms of the applicable grant award or agreement between Employer and the
Executive;
(v)    Except to the extent that the Executive’s AIP award for this period would
have otherwise been subject to an effective deferral election under the Deferred
Compensation Plan (in which case such deferral election shall apply), at the
time the AIP bonus would be paid to Executive in the following calendar year if
he continued employment, Employer shall pay the Executive a lump sum in cash
equal to a pro‑rata AIP award for the year of termination, based on actual
results for such year and the period of employment during such year; and
(vi)    On the sixtieth (60th) day following the Date of Termination, the
Accrued Obligations not theretofore paid shall be paid.
(c)    Cause/Other Than for Good Reason. If the Executive’s employment is
terminated for Cause by Employer or if the Executive terminates the Executive’s
employment without Good Reason, Employer shall on the sixtieth (60th) day
following the Date of Termination pay the Executive all Accrued Obligations not
theretofore paid. All unexercised stock options and all unpaid restricted stock
units and other equity incentive compensation awards theretofore granted to the
Executive, shall be exercisable or forfeited, as the case may be,

8

--------------------------------------------------------------------------------


in accordance with this Agreement, any other applicable agreement, or award
between Employer and the Executive.
(d)    Other Than for Cause, Death or Disability/For Good Reason. If Employer
terminates the Executive’s employment other than for Cause, death or Disability
or the Executive terminates the Executive’s employment for Good Reason,
(i)    The Employer shall pay to the Executive:
(A)    on the sixtieth (60th) day following the Date of Termination, the Accrued
Obligations not theretofore paid;
(B)    on the sixtieth (60th) day following the Date of Termination, subject to
the provisions of Section 16(b) hereof, an amount equal to two times the sum of
(I) the Executive's annual Base Salary at the rate in effect at the time the
Notice of Termination is given, or in effect immediately prior to any reduction
thereof in violation of the Agreement, and (II) the AIP bonus at target for the
year in which such termination occurs; and
(C)    except to the extent that the Executive’s AIP award for this period would
have otherwise been subject to an effective deferral election under the Deferred
Compensation Plan (in which case such deferral election shall apply), at the
time the AIP bonus would be paid to Executive in the following calendar year if
he continued employment, a pro rata AIP bonus for the year of termination based
on actual results for such year and the period of employment during such year.
(ii)    Executive shall be entitled to such other incentive compensation,
including, without limitation, the equity compensation described in Section 3(d)
hereof, in accordance with the terms of the applicable grant or award agreement
between Employer and the Executive or plan and Section 3(d); provided that if
the Date of Termination occurs prior to January 1, 2013, the PSUs relating to
the 2011-2013 cycle granted to Executive in February 2011 shall be accorded
Retirement Treatment;
(iii)    Executive shall be entitled to receive the benefits described in
Section 3(f) of this Agreement, as applicable, and subject to Section 16(b)
hereof.
(iv)    For two (2) years following the Date of Termination, Employer shall
permit the Executive to purchase continued welfare benefits under Employer’s
plans (including group term life insurance, and health and other welfare
benefits, but excluding long-term and short-term disability benefits) that are
substantially similar in all respects to those which he was receiving
immediately prior to the Date of Termination. Employer shall pay the Executive
monthly, subject to Section 16 hereof, an amount equal to the premiums the
Executive paid to purchase welfare benefits for such month, less the required
contributions paid for such benefits by active employees, plus an additional
amount such that Executive has no after tax cost related to the payments made
pursuant

9

--------------------------------------------------------------------------------


to this sentence. If the Executive becomes reemployed with another employer and
becomes eligible to receive welfare benefits from such employer, the welfare
benefits described herein shall be secondary to such benefits.
(e)    Severance Conditioned on Covenants. Notwithstanding the foregoing, the
Company’s obligations to pay or provide any benefits under Section 5(d) shall
cease as of the date the Executive knowingly and materially violates the
provisions of the Restrictive Covenant Agreement.
(f)    Severance Conditioned on Release. Notwithstanding the foregoing, the
Company’s obligations to pay or provide any benefits under Section 5(d) shall be
conditioned on the Executive signing a release of claims in favor of the Company
in the form annexed hereto and not revoking such release during the 7 day
revocation period, both of which occur within sixty (60) days after Executive’s
termination. Such amounts shall be due and payable (or begin to payable) to the
Executive on the sixtieth (60th) day following the Date of Termination (with any
missed installment payments paid in a lump sum on such date).
6.    Change in Control.
(a) The Executive shall participate in the EBPP, but all payments thereunder
shall be subject to Section 16 hereof and this Section 6.
(b) If there occurs a termination of employment following a “change in control”
as defined in the EBPP (an “EBPP Change in Control”), and it is also a “change
in control” as defined under Code Section 409A (a “409A Change in Control”), the
rights and obligations of the Employer and the Executive on a termination
following an EBPP Change in Control shall be governed by the EBPP, subject to
Section 16 hereof.
(c) If the termination of employment occurs following an EBPP Change in Control,
but it is not a 409A Change in Control, any compensation or benefits payable
under the EBPP to the extent duplicative of amounts due hereunder shall be made
at the same time and in the same form of payment as the items of compensation or
benefits payable under this Agreement and any additional amounts shall be
payable as provided in the EBPP, subject to Section 16 hereof. For example, if
there occurs a termination without Cause or for Good Reason following an EBPP
Change in Control that is not a 409A Change in Control, although the amount of
severance payments and benefits will be governed by Section 3.2 of the EBPP, the
time and form of payment shall not follow the rules in Section 3.5 of the EBPP
regarding time and form of payment, but instead shall follow the time and form
of payment rules in Section 5(d) of this Agreement to the extent duplicative of
amounts payable hereunder.
(d) If any item of compensation or benefit is provided under this Agreement, or
under any other plan, agreement, program or arrangement of Employer (other than
the EBPP) which is more favorable to Executive than the corresponding item of
compensation or benefit under the EBPP, or if an item of compensation or benefit
is provided under this Agreement, or under such other plan, agreement, program
or arrangement, but not under the EBPP, such item of compensation or benefit
shall be

10

--------------------------------------------------------------------------------


provided in accordance with the terms of this Agreement or such other plan,
agreement, program or arrangement.
(e) In no event shall Executive be entitled to duplication as to any item of
compensation or benefit that is provided under both this Agreement (or such
other plan, agreement, program or arrangement) and the EBPP. In addition, for
purposes of Section 3.4 of the EBPP, payments under or pursuant to this
Agreement or any other payment with regard to the Employer that would be treated
as a “parachute payment” under Q/A 2 of Treasury Regulation 1.280G-1 shall be
deemed to be under the EBPP.
(f) In lieu of the benefit under Section 3.2.2 of the EBPP with regard to any
plan subject to Code Section 105(h), Executive and his spouse and his eligible
dependents shall have access to such plan for the period specified therein by
paying the COBRA premium therefor and the Employer shall pay the Executive
monthly, subject to Section 16 hereof, the amount the Executive paid for such
month plus a tax gross up such that Executive has no after tax cost for such
premium.
(g) The claims procedure in Article 6 of the EBPP shall not apply and any
dispute shall be controlled by the procedures hereunder.
(h) To the extent any amounts due under Article 9 of the EBPP are not in excess
of those hereunder, the amounts shall not be due. To the extent any amounts
thereunder are in excess of the amounts due hereunder, such excess amounts shall
be provided thereunder, subject to Section 16 hereof.
(i) Section 8.1 of the EBPP shall apply to Executive, but only if the Change in
Control is a 409A Change in Control and then, subject to Section 16 hereof,
Executive shall be paid any amount in excess of the amount that he is entitled
to hereunder upon such a termination in the form and at the time provided in
such Section 8.1.
7.    Non‑exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by Employer and for which the
Executive may qualify, nor shall anything herein limit or otherwise affect such
rights as the Executive may have under any stock option or other agreement with
Employer or any of its affiliated companies. Except as otherwise provided
herein, amounts and benefits which are vested benefits or which the Executive is
otherwise entitled to receive under any plan, program, agreement or arrangement
of Employer at or subsequent to the Date of Termination shall be payable in
accordance with such plan or program.
8.    No Set Off; No Mitigation. Except as provided herein, Employer’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any circumstances,
including without limitation any set‑off, counterclaim, recoupment, defense or
other right which Employer may have against the Executive or others. In no event
shall the Executive be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to the Executive under any of
the provisions of this Agreement, and such amounts shall not be reduced whether
or not the Executive obtains other employment.

11

--------------------------------------------------------------------------------


9.    Executive’s Covenants; Arbitration of Disputes.
(a)    The Executive has previously executed an Executive Confidentiality and
Restrictive Covenant Agreement dated February 25, 2009 (the “Restrictive
Covenant Agreement”), which agreement includes covenants concerning
Non-Disclosure of Confidential Information, Non-Competition, Non-Solicitation
and Non-Disparagement. Each of the Employer and Executive agrees to be subject
to and bound by all terms and conditions of the Restrictive Covenant Agreement
during the Term and, to the extent provided therein, thereafter, as if such
terms and conditions were set forth in full herein; provided, however, that
notwithstanding any provisions of the Restrictive Covenant Agreement or any
other agreement to the contrary, the terms and conditions of Section 2
(Non-Competition) shall apply in any geographic area where Employer conducts
business or where Employer’s products are sold, provided, however, that such
terms and conditions shall apply only to a business that is a non-retailer
entity or individual in competition with the domestic or worldwide business of
the Employer, but only where such competition is in the confectionary or
chocolate-related business, or another line of business of the Employer that
represented ten percent (10%) or more of the sales of the Employer in the
immediately prior fiscal year and, with respect to the period after termination,
the fiscal year immediately prior to the year of termination; and, provided
further, that Section 3(a) of the Restrictive Covenant Agreement (relating to
non-solicitation of customers) shall not apply in the performance of his duties
in good faith for his new employer if the foregoing proviso is not violated.
(b)    The Executive has previously executed a Long-Term Incentive Program
Participation Agreement dated May 5, 2005 (the “Participation Agreement”), which
agreement includes terms and conditions in Section 5 thereof relating to
arbitration and mediation, including a Mutual Agreement to Arbitrate Claims
(such terms and conditions in Section 5 and such mutual agreement, collectively,
the “Agreement to Arbitrate”). Executive and Employer agree that such Agreement
to Arbitrate shall govern disputes hereunder as if the Agreement to Arbitrate
was set forth in full herein; provided that, if the arbitrator determines that
the Executive has prevailed in such arbitration, the Employer shall reimburse
Executive all of his costs of arbitration and his legal fees and disbursements
in connection therewith. Employer acknowledges and agrees that the
confidentiality and unfair competition provisions of the Participation
Agreement, including, without limitation, Sections 2 and 3 thereof, are null and
void and not applicable to Executive as such provisions have been superseded in
their entirety by the Restrictive Covenant Agreement.
10.    Mutual Nondisparagement. Employer (for purposes hereof, “the Employer”
shall mean only (i) the Employer by press release or other formally released
announcement, and (ii) the executive officers and directors thereof and not any
other employee) agrees during the Term and thereafter not to, directly or
indirectly, make any public statements that disparage Executive. Executive
acknowledges his non-disparagement obligations set forth in the Restrictive
Covenant Agreement. Notwithstanding the foregoing, statements made in the course
of sworn testimony in administrative, judicial or arbitral proceedings
(including, without limitation, depositions in connection with such
proceedings), normal competitive-type statements, and statements made in the
good faith performance of the Executive’s duties shall not be subject to this
Section 10. There shall be no third party beneficiaries of Executive’s
non-disparagement obligations.

12

--------------------------------------------------------------------------------


11.    Entire Agreement. The Executive acknowledges and agrees that this
Agreement (including the Restrictive Covenant Agreement (subject to the
modifications provided in Section 9(a)) and the Agreement to Arbitrate
provisions of the Participation Agreement referred to herein) includes the
entire agreement and understanding between the parties with respect to the
subject matter hereof, including the termination of the Executive’s employment
during the Term and all amounts to which the Executive shall be entitled whether
during the Term or thereafter. The Executive also acknowledges and agrees that
the Executive’s right to receive and retain severance pay and other benefits
pursuant to Section 5(d) of this Agreement, and to the extent provided herein or
in applicable plans or awards, to receive and retain other compensation and
benefits, is contingent upon the Executive not knowingly and materially
violating the covenants set forth in the Restrictive Covenant Agreement.
12.    Indemnification.
(a)    Employer agrees that if the Executive is made a party to or involved in,
or is threatened to be made a party to or otherwise to be involved in, any
action, suit or proceeding, whether civil, criminal, administrative or
investigative (a “Proceeding”), by reason of the fact that he is or was a
director, officer or employee of Employer or is or was serving at the request of
Employer as a director, officer, member, employee, fiduciary or agent of another
corporation, limited liability corporation, partnership, joint venture, trust or
other enterprise, including service with respect to employee benefit plans,
whether or not the basis of such Proceeding is the Executive’s alleged action in
an official capacity while serving as a director, officer, member, employee,
fiduciary or agent, the Executive shall be indemnified and held harmless by
Employer against any and all liabilities, losses, expenses, judgments,
penalties, fines and amounts reasonably paid in settlement in connection
therewith, and shall promptly be advanced reasonable expenses (including
attorneys’ fees) as and when incurred in connection therewith, to the fullest
extent legally permitted or authorized by Employer’s by-laws or, if greater, by
the laws of the State of Delaware, as may be in effect from time to time. The
rights conferred on Executive by this Section 12(a) shall not be exclusive of
any other rights which Executive may have or hereafter acquire under any
statute, the by-laws, agreement, vote of stockholders or disinterested
directors, or otherwise. The indemnification and advancement of expenses
provided for by this Article are a contractual commitment of Employer, and shall
continue as to Executive after he ceases to be a director, officer or employee
and shall inure to the benefit of his heirs, executors and administrators.
(b)    For the Term and thereafter, Executive shall be covered by any directors’
and officers’ liability policy maintained by Employer from time to time.
13.    Successors.
(a)    This Agreement is personal to the Executive and, without the prior
written consent of Employer, shall not be assignable by the Executive otherwise
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by the Executive’s legal representatives.

13

--------------------------------------------------------------------------------


(b)    This Agreement shall inure to the benefit of and be binding upon Employer
and its successors. It shall not be assignable by Employer or its successors
except in connection with the sale or other disposition of all or substantially
all the assets or business of Employer. Employer shall require any successor to
all or substantially all of the business and/or assets of Employer, whether
direct or indirect, by purchase, merger, consolidation, acquisition of stock, or
otherwise, by an agreement in form and substance satisfactory to the Executive,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent as Employer would be required to perform if no such
succession had taken place.
14.    Amendment; Waiver. This Agreement contains the entire agreement between
the parties with respect to the subject matter hereof and may be amended,
modified or changed only by a written instrument executed by the Executive and
Employer. No provision of this Agreement may be waived except by a writing
executed and delivered by the party sought to be charged. Any such written
waiver will be effective only with respect to the event or circumstance
described therein and not with respect to any other event or circumstance,
unless such waiver expressly provides to the contrary.
15.    Compensation Recovery (Clawback). Any amounts of compensation paid or
awarded to the Executive under this Agreement shall be subject to compensation
recovery (clawback) to the extent required by applicable law or regulations in
the event the Employer is required to prepare an accounting restatement due to
the material noncompliance of the Employer with any financial reporting
requirements under the securities laws and the amounts received based on
erroneous data was in excess of what would have been received by the Executive
had such noncompliance not occurred.
16.    Code Section 409A.
(a)    The intent of the parties is that payments and benefits under this
Agreement comply with Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. If the Executive notifies the
Employer (with specificity as to the reason therefore) that the Executive
believes that any provision of this Agreement (or of any award of compensation,
including equity compensation or benefits) would cause the Executive to incur
any additional tax or interest under Code Section 409A and the Employer concurs
with such belief or the Employer (without any obligation whatsoever to do so)
independently makes such determination, the Employer shall, after consulting
with the Executive, reform such provision to try to comply with Code Section
409A through good faith modifications to the minimum extent reasonably
appropriate to conform with Code Section 409A. To the extent that any provision
hereof is modified in order to comply with Code Section 409A, such modification
shall be made in good faith and shall, to the maximum extent reasonably
possible, maintain the original intent and economic benefit to the Executive and
the Employer of the applicable provision without violating the provisions of
Code Section 409A.

14

--------------------------------------------------------------------------------


(b)    If the Executive is deemed on the date of “separation from service” to be
a “specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is specified as subject to this Section or is otherwise deferred
compensation under Code Section 409A, such payment or benefit shall be made or
provided at the date which is the earlier of (A) the expiration of the six
(6)-month period measured from the date of such “separation from service” of the
Executive, and (B) the date of the Executive’s death (the “Delay Period”). Upon
the expiration of the Delay Period, all payments and benefits delayed pursuant
to this Section 16(b) (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid or
reimbursed to the Executive in a lump sum, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein. If a payment is to be made
promptly after a date, it shall be made within sixty (60) days thereafter.
(c)    Any expense reimbursement hereunder shall be made on or before the last
day of the taxable year following the taxable year in which such expense was
incurred by the Executive, and no such reimbursement or the amount of expenses
eligible for reimbursement in any taxable year shall in any way affect the
expenses eligible for reimbursement in any other taxable year.
(d)    Employer agrees to timely amend any and all employee benefit plans of
Employer (including, without limitation, the EICP, the SERP Program, and the
EBPP) and equity plan and grants applicable to Executive as the Employer
determines in good faith to be required to comply with the requirements of Code
Section 409A.
(e)    With regard to any provision herein that provides for reimbursement of
expenses or in-kind benefits: (i) the right to reimbursement or in-kind benefits
is not subject to liquidation or exchange for another benefit, and (ii) the
amount of expenses eligible for reimbursement or in-kind benefits provided
during any taxable year shall not effect the expenses eligible for reimbursement
or in-kind benefits to be provided in any other taxable year, provided that the
foregoing shall not be violated with regard to expenses covered by Code Section
105(h) that are subject to a limit related to the period in which the
arrangement is in effect. Tax gross-up payments under the Agreement, if any,
shall be paid in no event later than the end of the calendar year following the
calendar year in which the Executive pays such tax.
(f)    Any Accrued Obligations payable under Section 5 shall be paid in
accordance with the provisions of the applicable plan, program or payroll
practice.
(g)    Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty (30)
days following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Company.
(h)    If under this Agreement, an amount is paid in two or more installments,
for purposes of Code Section 409A, each installment shall be treated as a
separate payment.

15

--------------------------------------------------------------------------------


17.    Miscellaneous.
(a)    This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Pennsylvania, without reference to principles of
conflict of laws. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.
(b)    All notices and other communications hereunder shall be in writing; shall
be delivered by hand delivery to the other party or mailed by registered or
certified mail, return receipt requested, postage prepaid or by a nationally
recognized courier service such as Federal Express; shall be deemed delivered
upon actual receipt; and shall be addressed as follows:
If to Employer:
The Hershey Company
100 Crystal A Drive
Hershey, Pennsylvania 17033
ATTN: Leslie M. Turner
If to Executive: at the last address that Employer has in its personnel records
for Executive; or
to such other address as either party shall have furnished to the other in
writing in accordance herewith.
(c)    Any provision of this Agreement which is prohibited or unenforceable in
any jurisdiction will, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction will not invalidate or render unenforceable such provision in any
other jurisdiction.
(d)    Employer may withhold from any amounts payable under this Agreement such
Federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

16

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the parties hereto has duly executed this Executive
Employment Agreement as of the date first set forth above.
EXECUTIVE:
/s/ John P. Bilbrey
     John P. Bilbrey
 
EMPLOYER:
The Hershey Company, a Delaware corporation
By: /s/ Leslie M.
Turner                                                         
            Leslie M. Turner
            Senior Vice President, General Counsel and Secretary






17

--------------------------------------------------------------------------------


ANNEX TO EXECUTIVE EMPLOYMENT AGREEMENT
Form of Release
AGREEMENT AND GENERAL RELEASE
The Hershey Company, its affiliates, subsidiaries, divisions, successors and
assigns in such capacity, and the current, future and former employees,
officers, directors, and agents thereof in such capacities (collectively
referred to throughout this Agreement as “Employer”) and John P. Bilbrey
(“Executive”), the Executive’s heirs, executors, administrators, successors and
assigns (collectively referred to throughout this Agreement as
“Executive”) agree:
1.    Consideration. The parties acknowledge that this Agreement and General
Release is being executed in accordance with Section 5(f) of the Employment
Agreement by and between Executive and The Hershey Company.
2.    Revocation. Executive may revoke this Agreement and General Release for a
period of seven (7) calendar days following the day Executive executes this
Agreement and General Release. Any revocation within this period must be
submitted, in writing, hand delivered to Employer, or if mailed, postmarked,
within seven (7) calendar days of execution of this Agreement and General
Release. This Agreement and General Release shall not become effective or
enforceable until the revocation period has expired.
3.    General Release of Claim. Executive knowingly and voluntarily releases and
forever discharges Employer from any and all claims, causes of action, demands,
fees and liabilities of any kind whatsoever, whether known and unknown, against
Employer, Executive has, has ever had or may have as of the date of execution of
this Agreement and General Release, including, but not limited to, any alleged
violation of:
●
Title VII of the Civil Rights Act of 1964, as amended;

●
The Civil Rights Act of 1991;

●
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

●
The Immigration Reform and Control Act, as amended;

●
The Americans with Disabilities Act of 1990, as amended;

●
The Age Discrimination in Employment Act of 1967, as amended;

●
The Older Workers Benefit Protection Act of 1990;

●
The Worker Adjustment and Retraining Notification Act, as amended;

●
The Occupational Safety and Health Act, as amended;

●
The Family and Medical Leave Act of 1993;


A-1

--------------------------------------------------------------------------------


●
Any other federal, state or local civil or human rights law or any other local,
state or federal law, regulation or ordinance;

●
Any public policy, contract, tort, or common law; or

●
Any allegation for costs, fees, or other expenses including attorneys’ fees
incurred in these matters.

Notwithstanding anything herein to the contrary, the sole matters to which the
Agreement and General Release do not apply are: (i) Executive’s rights of
indemnification and directors and officers liability insurance coverage to
which Executive was entitled immediately prior to [DATE] with regard to
Executive’s service as an officer and director of Employer; (ii) Executive’s
rights under any tax-qualified pension or claims for accrued vested benefits
under any other Executive benefit plan, policy or arrangement maintained by
Employer or under COBRA; (iii) Executive’s rights under the provisions of the
Employment Agreement which are intended to survive termination of employment; or
(iv) Executive’s rights as a stockholder.
4.    No Claims Permitted. Executive waives Executive’s right to file any charge
or complaint against Employer arising out of Executive’s employment with or
separation from Employer before any federal, state or local court or any state
or local administrative agency, except where such waivers are prohibited by law.
This Agreement, however, does not prevent Executive from filing a charge with
the Equal Employment Opportunity Commission, any other federal government
agency, and/or any government agency concerning claims of discrimination,
although Executive waives the Executive’s right to recover any damages or other
relief in any claim or suit brought by or through the Equal Employment
Opportunity Commission or any other state or local agency on behalf of Executive
under the Age Discrimination in Employment Act, Title VII of the Civil Rights
Act of 1964 as amended, the Americans with Disabilities Act, or any other
federal or state discrimination law, except where such waivers are prohibited by
law.
5.    Affirmations. Executive affirms Executive has not filed, has not caused to
be filed, and is not presently a party to, any claim, complaint, or action
against Employer in any forum or form. Executive further affirms that the
Executive has been paid and/or has received all compensation, wages, bonuses,
commissions, and/or benefits to which Executive may be entitled and no other
compensation, wages, bonuses, commissions and/or benefits are due to Executive,
except as provided in Section 5(d) of the Employment Agreement. Executive also
affirms Executive has no known workplace injuries.
6.    Governing Law and Interpretation. This Agreement and General Release shall
be governed and conformed in accordance with the laws of the Commonwealth of
Pennsylvania without regard to its conflict of laws provisions. In the event
Executive or Employer breaches any provision of this Agreement and General
Release, Executive and Employer affirm either may institute an action in
arbitration in accordance with Section 9 of the Employment Agreement to
specifically enforce any term or terms of this Agreement and General Release.
Should any provision of this Agreement and General Release be declared illegal
or unenforceable by any court of competent jurisdiction and should the provision
be incapable of being modified to be enforceable, such provision shall
immediately become null and void, leaving the remainder of this

A-2

--------------------------------------------------------------------------------


Agreement and General Release in full force and effect. Nothing herein, however,
shall operate to void or nullify any general release language contained in the
Agreement and General Release.
7.    Nonadmission of Wrongdoing. Executive agrees neither this Agreement and
General Release nor the furnishing of the consideration for this Release shall
be deemed or construed at any time for any purpose as an admission by Employer
of any liability or unlawful conduct of any kind.
8.    Amendment. This Agreement and General Release may not be modified, altered
or changed except upon express written consent of both parties wherein specific
reference is made to this Agreement and General Release.
9.    Entire Agreement. This Agreement and General Release sets forth the entire
agreement between the parties hereto and fully supersedes any prior agreements
or understandings between the parties; provided, however, that notwithstanding
anything in this Agreement and General Release, the provisions in the Employment
Agreement which are intended to survive termination of the Employment Agreement,
including but not limited to those contained in Section 9 thereof, shall survive
and continue in full force and effect. Executive acknowledges Executive has not
relied on any representations, promises, or agreements of any kind made to
Executive in connection with Executive’s decision to accept this Agreement and
General Release.
EXECUTIVE HAS BEEN ADVISED THAT EXECUTIVE HAS UP TO TWENTY-ONE (21) CALENDAR
DAYS TO REVIEW THIS AGREEMENT AND GENERAL RELEASE AND HAS BEEN ADVISED IN
WRITING TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND
GENERAL RELEASE.
EXECUTIVE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.
HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS SET FORTH IN THE
EMPLOYMENT AGREEMENT, EXECUTIVE FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION, ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO
WAIVE, SETTLE AND RELEASE ALL CLAIMS EXECUTIVE HAS OR MIGHT HAVE AGAINST
EMPLOYER.

A-3

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:




The Hershey Company
                                                                                       
By:
                                                                                    
John P. Bilbrey
Name:
                                                                               
Title:
                                                                                 
Date:
                                                                              
Date:
                                                                                 






A-4